Citation Nr: 1644115	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  09-37 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Navy from April 1971 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted, in pertinent part, service connection for bilateral hearing loss and assigned a 10 percent rating effective October 11, 2007.  

In September 2010, the Veteran and his wife testified before the undersigned Acting Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.

In January 2014, the Board remanded the Veteran's higher initial rating claim for bilateral hearing loss to the Agency of Original Jurisdiction (AOJ) for further development.  In connection with the increased rating claim, the Board found that a claim for TDIU benefits had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, the Veteran testified in September 2010 that his service-connected bilateral hearing loss affected his ability to work.  As the Board had jurisdiction over the TDIU claim as part of the Veteran's increased rating claim, the Board remanded the claim for a TDIU for further development as well.  Id. at 453-54.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

The VA audiological examination results revealed that the Veteran's hearing loss disability is manifested by no worse than Level IV hearing in the right ear and Level V hearing in the left ear throughout the appeal period.  


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA's duty to notify was satisfied by a January 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is necessary in connection with the claim for an increased rating.  

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private evaluations, and Social Security Administration (SSA) records.  The statements of the Veteran and his wife, representative, and employers are also associated with the claims file.

The Board finds that there was substantial compliance with its January 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  By a May 2015 letter, the RO requested that the Veteran identify all VA and non-VA clinicians who had treated him for hearing loss since separation from service for whom records were not already in VA's possession.  The Veteran responded later in May 2015 that all of his private treatment already was in his claims file.  VA treatment records were obtained as requested by the Board.  In addition, an adequate audiological examination was provided in March 2016.  The examiner considered all relevant evidence of record, including the Veteran's statements, and described the current severity of the Veteran's bilateral hearing loss in sufficient detail so that the Board's evaluation is an informed determination.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Therefore, the case is ready for adjudication.

Increased Rating for Bilateral Hearing Loss

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently (and initially) evaluated.  He reports that he avoids social gatherings because he cannot hear when there are more than four to five people in a room, and that he has difficulty hearing in restaurants and other public places.  He also cannot understand his grandson, or hear him at all sometimes, when he speaks.  He usually reads the lips of a speaker to understand what has been said.  He and his wife cannot listen to television together or the radio in the car because of their differences in hearing.  He states that his hearing disability has negatively impacted his employment because he is unable to hear on telephones or radios, misunderstands directions, and has difficulties interacting with people.  The Veteran's wife adds that she has to take the Veteran's calls at home because he cannot hear on the telephone and that he has to use his cell phone on speaker at full volume.

Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz).  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Factual Background and Analysis

The earliest audiometric testing of record is from private testing performed in September 2007.  The Veteran reported wearing his hearing aids as prescribed, but he still had difficulty understanding some daily conversation, especially in the presence of background noise.  The audiometric testing cannot be used for rating purposes.  While speech discrimination test results were provided, the report does not specify which particular speech discrimination test was used for the evaluation.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  The Board, however, need not seek clarification of the audiometric data in this instance, as there is evidence contemporaneous to the September 2007 findings (see March 2008 VA examination report) which details the severity of the Veteran's hearing loss.  Cf. Savage v. Shinseki, 24 Vet. App. 259, 270-71 (2011).

At the March 2008 VA examination, the Veteran reported that speech understanding  presented the greatest difficulty for him in connection with his hearing loss.  Pure tone thresholds, in decibels, from audiometric testing conducted at the examination, for the frequencies of interest, in Hertz, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
45
50
65
75
59
LEFT
45
60
70
70
61

Speech recognition scores based on the Maryland CNC test were 88 percent in each ear.  

The Board finds that applying the results from the March 2008 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right and left ears.  Where hearing loss is at Level III in both ears, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.  In addition, neither ear demonstrates an exceptional pattern of hearing impairment under the provisions of 38 C.F.R. § 4.86.

The Board notes that the April 2008 rating decision evaluated the Veteran's hearing loss as 10 percent disabling, rather than as noncompensable.  The RO stated in the rating decision that the March 2008 VA examination findings showed the left ear with 80 percent speech discrimination.  That resulted in Level IV hearing loss in the left ear, rather than Level III hearing loss as the Board has found.  When the Level IV hearing loss for the left ear was combined with the Level III hearing loss for the right ear under Table VII, an evaluation of 10 percent resulted.  As noted above, however, the examination report showed a speech recognition score of 88 percent for the left ear, not 80 percent; therefore, the RO's 10 percent rating was in error.

A report from a September 2009 private audiological evaluation shows the Veteran reported again that he had difficulty understanding some daily conversation, especially in the presence of background noise.  Because no speech discrimination test results were noted, the audiometric testing cannot be used for rating purposes.  Clarification of the audiometric data again is unnecessary, however, as there is evidence contemporaneous to the September 2009 findings (see July 2010 VA examination report) which details the severity of the Veteran's hearing loss.  Cf. Savage, 24 Vet. App. at 270-71.

The July 2010 VA examination revealed that the Veteran's pure tone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
45
60
65
75
61
LEFT
45
70
70
70
64

Speech recognition scores based on the Maryland CNC test were 94 percent in the right ear and 92 percent in the left ear.  The examiner opined that the Veteran's hearing loss would have no significant effects on occupation or usual daily activities. 

The Board finds that applying the results from the July 2010 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right and left ears.  Where hearing loss is at Level II in both ears, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.  Additionally, neither ear demonstrates an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.

The Veteran submitted a report from a private audiological evaluation performed in September 2010.  Because the report does not specify which particular speech discrimination test was used for the evaluation, the testing cannot be used for rating purposes.  Clarification of the audiometric data is unnecessary, as VA testing performed two months earlier details the severity of the Veteran's hearing loss.  Cf. Savage, 24 Vet. App. at 270-71.

At a March 2016 VA examination, the Veteran reported that he was isolating himself due to his hearing loss.  He had always avoided social functions where there were many people and background music and he no longer volunteered because he could not hear.  He was unemployed, but used to manage a professional camera store, which required customer service, putting on shows, and using the telephone.  If he was speaking to a female with a timid voice, he did not hear well at all.  In the security department, he had trouble hearing on the radio.  He also worked as a property manager, and had trouble hearing with the same issues.  

Pure tone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
45
75
80
85
71
LEFT
55
65
75
75
68

Speech recognition scores based on the Maryland CNC test were 78 percent in the right ear and 78 percent in the left ear.  The examiner opined that the diminished hearing of the Veteran's degree and configuration would most likely present some communication and hearing problems for him; however, the hearing loss would less likely than not render the Veteran unemployable.

The Board finds that applying the results from the March 2016 VA examination to Table VI yields a finding of Level IV hearing loss in the right and left ears.  The pure tone threshold in the left ear at each of the relevant frequencies is now 55 decibels or more which demonstrates an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  As such, the Roman numeral designation can be determined from either Table VI or Table VIA, whichever results in the higher numeral.  Pursuant to Table VIA, a pure tone threshold average of 68 results in Level V hearing loss.  Where hearing loss is at Level V in the poorer ear and Level IV in the better ear, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  

As noted previously, because disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign in this case.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, VII, Diagnostic Code 6100 (2015).  The March 2016 audiometric testing was the first testing to result in a compensable disability rating for the Veteran's service-connected bilateral hearing loss.  Therefore, when applying the audiological examination test results, the Board finds that the preponderance of the evidence is against assigning an initial disability rating greater than 10 percent for bilateral hearing loss at any point during the appeal period.  The Board finds further that there is no basis for staged ratings in the present case.  

The Board acknowledges the contentions put forth by the Veteran and his wife regarding the impact the Veteran's service-connected bilateral hearing loss has on his ability to understand speech.  While the Veteran is competent to report the symptoms he experiences and his wife is competent to report the symptoms she observes, and the Board finds them credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with and more than adequately compensated for by the assigned schedular evaluation.  There is no competent evidence of record to refute the objective examination findings.  

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected bilateral hearing loss.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  However, an extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the United States Court of Appeals for Veterans Claims (Court) noted that, when 38 C.F.R. § 3.321(b)(1) is not "'specifically sought by [the claimant] nor reasonably raised by the facts found by the Board,' the Board is not required to discuss whether referral is warranted."  See Yancy, 27 Vet. App. at 494, quoting Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not alleged that he is entitled to extraschedular consideration for his service-connected bilateral hearing loss, alone or in combination with his service-connected tinnitus and mood disorder/depression.  The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for his bilateral hearing loss alone or on a collective basis is not reasonably raised by a review of the record.  As discussed above, the record evidence shows that prior to March 2016 the Veteran's hearing loss did result in a compensable rating, and as of March 2016 it resulted in only a 10 percent disability rating.  In other words, the 10 percent scheduler evaluation currently (and initially) assigned for the Veteran's service-connected bilateral hearing loss is supported by the medical evidence obtained from objective testing evaluating the Veteran's symptomatology attributable to this disability.  Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.

In summary, the Board concludes that the symptomatology noted in the medical and lay evidence has been addressed adequately by the evaluation assigned and that the Veteran's bilateral hearing loss does not meet any applicable rating criteria for an initial rating greater than 10 percent at any point during the appeal period.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 10 percent for bilateral hearing loss is denied.


REMAND

Having reviewed the record evidence, the Board finds that additional development is required before the TDIU claim can be adjudicated on the merits.  

VA will grant a TDIU when the evidence shows that a Veteran is unable to secure or follow a substantially-gainful occupation consistent with the Veteran's education and occupational experience by reason of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  A total rating for compensation purposes may be assigned where the schedular rating is less than total, when service connection is in effect for one disability rated as 60 percent or more, or when there are two or more service-connected disabilities with at least one disability rated as 40 percent or more, such that there is a combined rating of at least 70 percent.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from common etiology will be considered as one disability.  38 C.F.R. § 4.16(a)(2).  

As noted above, in its January 2014 remand, the Board inferred a TDIU claim from the record.  The Veteran essentially testified at his September 2010 Board hearing that he was forced to leave his job as a manager of a camera store because of difficulties hearing customers, especially on the telephone.  He testified further that he had misunderstandings at his current job for the Liberace Foundation due to his hearing disability, which could affect his ability to maintain his employment.  See Board hearing transcript dated September 24, 2010, at pp. 5, 9-10.  

Additionally, in a September 2010 letter, the president and museum director of the Liberace Foundation indicated that they had previously written to VA in June 2009 and stated that the Veteran's hearing ability "was causing a hardship in his ability to complete [h]is duties."  They continued that "[s]ince that time we have observed an even greater loss of hearing which now impairs his ability to perform his job.  He is misunderstanding directions and has great difficulty in communicating with his fellow coworkers.  His ability to continue employment is at stake."  

The Veteran's hearing testimony and the Liberace Foundation letter suggest that the Veteran's service-connected bilateral hearing disability interferes with his employment.  Service connection is in effect for bilateral hearing loss and tinnitus, each evaluated as 10 percent disabling effective October 11, 2007, and for mood disorder/depression associated with hearing loss, evaluated as 30 percent disabling effective October 5, 2009.  The Veteran's combined disability rating for compensation is 20 percent prior to October 5, 2009 and 40 percent thereafter.  See 38 C.F.R. § 4.25 (2015).  The Board notes that, although the Veteran currently does not meet the scheduler criteria for a TDIU, entitlement to a TDIU may be established on an extraschedular basis, in exceptional cases, when a Veteran is unable to secure and follow a substantially-gainful occupation by reason of a service-connected disability.  See 38 C.F.R. §4.16(b).  

Although the March 2016 VA examination report notes that the Veteran was unemployed, it is not clear from the record whether the Veteran was employed after the Liberace Foundation closed in October 2010 (SSA records indicate he may have been employed as a "subsales rep" after the Foundation closed) and when his unemployment began.  Thus, the Board finds that, on remand, the Veteran should be given the opportunity to complete a VA Form 21-8940 and, among other things, identify the service-connected disabilities that preclude his employability and provide a complete employment history.  The Board also will afford the Veteran a Social and Industrial Survey.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his service representative with notice of the criteria for establishing entitlement to a TDIU, including on an extraschedular basis.  Send the Veteran and his service representative a letter requesting that he provide sufficient information and, if necessary, authorizations to enable VA to obtain any additional evidence pertinent to the claim for a TDIU.  Specifically, the Veteran should be asked to complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information In Connection With Claim for Disability Benefits.  Each executed form should be returned to VA.  All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his service representative should be notified of unsuccessful efforts in this regard in order to allow the Veteran the opportunity to submit the records for VA review.

Advise the Veteran and his service representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those pertaining to lost time or sick leave, as well as those relating to the facts and circumstances of separation, termination, or retirement.

Advise the Veteran that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed and any rejection letters of employment, and that he should submit evidence documenting marginal employment, if any, secured that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The claims file should be reviewed, including VA treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

In conducting the evaluation, the examiner should include the following:  (1) a discussion of the functional impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is 
so.

3.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


